Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first traveling control unit configured to…”, “a second traveling control unit configured to…”, “a detection unit configured to …” “a first detection unit configured to …”, “a second detection unit… configured to”, a first detection unit configured to …”,”a first control apparatus configured to …”, and “a second control apparatus configured to…”  throughout claims 16-35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Conrath (DE102013020177A1).
Regarding claim 1:
Conrath teaches:
A vehicle control system comprising: a first traveling control unit configured to perform first traveling control of controlling driving, braking, and/or steering of a vehicle; ("Thanks to a communicative coupling of the main control unit with other active components for controlling the motor vehicle, such as its steering or its braking system, which is standard in modern motor vehicles, the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a 
and a second traveling control unit configured to perform second traveling control of controlling driving, braking, and/or steering of the vehicle, ("Thanks to a communicative coupling of the main control unit with other active components for controlling the motor vehicle, such as its steering or its braking system, which is standard in modern motor vehicles, the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a dangerous obstacle in front of the vehicle." [0015]; here it shows that both control units can directly influence the driving behavior. Paragraph [0012] shows that the main control unit is active in the nominal operating state.)
wherein the first traveling control unit and the second traveling control unit are communicably connected, (“"By means of a communicative coupling of the control units 7a, 7b, which is standard in modern motor vehicles, with further active components for controlling the motor vehicle 1, such as its steering 9, its braking system 10 or its drive system 11 the control units 7a, 7b can directly influence the driving behavior of the motor vehicle 1, for example by initiating emergency braking if an obstacle has been detected in advance 5 by a sensor system 2, 3." [0035]; here it shows that the two control units are communicably coupled.”)
and the first traveling control unit is configured to: perform the first traveling control in a case in which a signal from the second traveling control unit can be confirmed; ("Nevertheless, control over the sensor systems can remain with the nominally operating main control unit - optionally in combination with the backup control unit." [0014]; here it shows that even when the second traveling control unit (main control unit) is active and its signal can be confirmed it can work in combination with a first traveling control unit (the backup control unit).)
and perform third traveling control in a case in which the signal from the second traveling control unit cannot be confirmed. ("Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state." [0037]; here it shows that when the second traveling control unit (the main controller) fails completely (a signal cannot be confirmed) a backup control unit can be used to control the vehicle according to a third traveling control (emergency control).)

Regarding claim 2:
Conrath teaches all of the limitations
Conrath teaches:
The system according to claim 1, further comprising a detection unit configured to detect a surrounding situation of the vehicle, ("A motor vehicle according to the invention is therefore provided with a first and at least one second sensor system, which generate information about the surroundings characterizing the surroundings of the vehicle." [0008])
wherein the first traveling control includes acceleration control based on information detected by the detection unit, ("the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a dangerous obstacle in front of the vehicle." [0013]; here it shows that based on the information including an obstacle detected by the sensor system, a control unit can control the deceleration in an emergency braking situation of the vehicle.)
and the third traveling control includes control of limiting acceleration control of the vehicle, and/or control of making the vehicle travel not to depart from a lane. ("With regard to the reduction in the functionality provided by the sensor systems in the redundantly configured motor vehicle presented here in the emergency operating state, it is advisable to configure the motor vehicle in such a way that the active control unit automatically brakes it to a complete standstill after switching to the emergency operating state becomes." [0018]; here it shows that a third traveling control can consist of limiting the acceleration of the vehicle in such a way that it comes to a complete stop.)

Regarding claim 3:
Conrath teaches all of the limitations of claim 2.
Conrath further teaches:
The system according to claim 2, wherein the detection unit comprises: a first detection unit; ("Such environmental information can be, for example, an image of the vehicle's surroundings, which was recorded by one of the two sensor systems - in this case an optical camera." [0008])
and a second detection unit whose detection characteristic is different from that of the first detection unit, ("The second information about the surroundings can be, for example, radar signals from a radar system - the second sensor system - which allows conclusions to be drawn about any obstacles that may be present in the direction of travel." [0008]; here it shows a second detection unit whose detection characteristic is different from the first detection unit.)
the first traveling control unit is configured to perform the third traveling control based on a detection results of the first detection unit, ("With regard to the reduction in the functionality provided by the sensor systems in the redundantly configured motor vehicle presented here in the emergency operating state, it is advisable to configure the motor vehicle in such a way that the active control unit automatically brakes it to a complete standstill after switching to the emergency operating state becomes." [0018]; here it shows that when an emergency operating state is activated, any of the active control units can be configured to perform a third traveling control of comping to a complete stop based on the sensor systems readings.)
and in a case in which a signal from the first traveling control unit cannot be confirmed, the second traveling control unit is configured to perform fourth traveling control that is the same traveling control as the third traveling control based on a detection result of the second detection unit. ("Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state." [0036]; here it shows that in the event of a failure of a control unit, a backup control unit can take over to perform emergency operating. Figure 3 shows that two sensor systems are incorporated, one for the main control unit and one for the backup control unit, as explained in paragraph [0038], “the first sensor system 2 is in 

Regarding claim 4:
Conrath teaches all of the limitations of claim 2.
Conrath further teaches:
The system according to claim 2, wherein the detection unit comprises: a first detection unit; (“Such environmental information can be, for example, an image of the vehicle's surroundings, which was recorded by one of the two sensor systems - in this case an optical camera.” [0008])
and a second detection unit whose detection characteristic is different from that of the first detection unit, (The second information about the surroundings can be, for example, radar signals from a radar system - the second sensor system - which allows conclusions to be drawn about any obstacles that may be present in the direction of travel. [0008]; here it shows a second detection unit whose detection characteristic is different from the first detection unit.)
the first traveling control unit is configured to perform the third traveling control based on a detection results of the first detection unit, (“With regard to the reduction in the functionality provided by the sensor systems in the redundantly configured motor vehicle presented here in the emergency operating state, it is advisable to configure the motor vehicle in such a way that the active control unit automatically brakes it to a complete standstill after switching to the emergency operating state becomes.” [0018]; here it shows that when an emergency operating state is activated, any of the active control units can be configured to perform a third traveling control of comping to a complete stop based on the sensor systems readings.)
in a case in which a signal from the first traveling control unit cannot be confirmed, the second traveling control unit is configured to perform fourth traveling control based on a detection result of the second detection unit. ("Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state." [0036]; here it shows that in the event of a failure of a control unit, a backup control unit can take over to perform emergency operating.)

Regarding claim 5:
Conrath teaches all of the limitations of claim 3.
Conrath further teaches:
The system according to claim 3, wherein the first traveling control unit and the second traveling control unit are communicably connected through a plurality of communication lines, (Figure 3 shows that the control units 7a and 7b are connected via ethernet connection 14. Figure 2 also shows with main connections 8a and 8b that all of the components of the system can be connected via a CAN or LIN bus as described in [0031].)
and the case in which the signal from the first traveling control unit cannot be confirmed is a case in which the signal from the first traveling control unit cannot be confirmed in at least two communication lines of the plurality of communication lines. ("Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state" 

Regarding claim 6:
Conrath teaches all of the limitations of claim 4.
Conrath further teaches:
The system according to claim 4, wherein the first traveling control unit and the second traveling control unit are communicably connect through a plurality of communication lines, (Figure 3 shows that the control units 7a and 7b are connected via ethernet connection 14. Figure 2 also shows with main connections 8a and 8b that all of the components of the system can be connected via a CAN or LIN bus as described in [0031].)
and the case in which the signal from the first traveling control unit cannot be confirmed is a case in which the signal from the first traveling control unit cannot be confirmed in at least two communication lines of the plurality of communication lines. (“Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state” [0036]; here it shows that the main control unit fails completely, and therefore no signal can be confirmed from the first traveling control unit.)

Regarding claim 10:
Conrath teaches:
A control method of a vehicle control system including: a first traveling control unit configured to perform first traveling control of controlling driving, braking, and/or steering of a vehicle; ("Thanks to a communicative coupling of the main control unit with other active components for controlling the motor vehicle, such as its steering or its braking system, which is standard in modern motor vehicles, the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a dangerous obstacle in front of the vehicle." [0015]; here it shows that both control units can directly influence the driving behavior or the motor vehicle. Paragraph [0036] shows that the backup control unit can take over control tasks, “Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state.”)
and a second traveling control unit configured to perform second traveling control of controlling driving, braking, and/or steering of the vehicle, ("Thanks to a communicative coupling of the main control unit with other active components for controlling the motor vehicle, such as its steering or its braking system, which is standard in modern motor vehicles, the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a dangerous obstacle in front of the vehicle." [0015]; here it shows that both control units can directly influence the driving behavior. Paragraph [0012] shows that the main control unit is active in the nominal operating state.)
the method comprising: confirming a signal from the first traveling control unit by the second traveling control unit; (("Nevertheless, control over the sensor systems can remain with the 
and performing the first traveling control in a case in which a signal from the second traveling control unit can be confirmed, (("Nevertheless, control over the sensor systems can remain with the nominally operating main control unit - optionally in combination with the backup control unit." [0014]; here it shows that even when the second traveling control unit (main control unit) is active and its signal can be confirmed it can work in combination with a first traveling control unit (the backup control unit).))
and performing the third traveling control in a case in which the signal from the second traveling control unit cannot be confirmed. (("Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state." [0037]; here it shows that when the second traveling control unit (the main controller) fails completely (a signal cannot be confirmed) a backup control unit can be used to control the vehicle according to a third traveling control (emergency control).))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Conrath (DE102013020177A1) in view of Kim (U.S. Publication No. 20180050692).
Regarding claim 7:
Conrath teaches all of the limitations of claim 3.
Conrath further teaches:
The system of claim 3, wherein the first detection unit has detection characteristic different from that of the second detection unit, ("Such environmental information can be, for example, an image of the vehicle's surroundings, which was recorded by one of the two sensor systems - 
the first traveling control unit is configured to perform the first traveling control based on at least the detection result of the first detection unit, ("Thanks to a communicative coupling of the main control unit with other active components for controlling the motor vehicle, such as its steering or its braking system, which is standard in modern motor vehicles, the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a dangerous obstacle in front of the vehicle." [0013]; here it shows that the main control unit can control the vehicle behavior based on the results of the detection system.)
the second traveling control unit is configured to perform the fourth traveling control based on the detection result of the second detection unit, ("Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state." [0036]; here it shows that in the event of a failure of a control unit, a backup control unit can take over to perform emergency operating. The emergency operating is based on the detection of an obstacle by either of the sensor systems as shown in paragraph [0035])
 does not teach that the traveling control can be making the vehicle travel on a traveling track set in a lane or that the fourth control includes control of making the vehicle travel not to depart from a lane. However,
Kim teaches:
the first traveling control includes control of making the vehicle travel on a traveling track set in a lane, ("The primary control system 30 additionally includes a path planning module 42 for determining a host vehicle path to be followed to maintain the host vehicle on the desired route while obeying traffic laws and avoiding any detected obstacles. The path planning module 42 employs a first obstacle avoidance algorithm configured to avoid any detected obstacles in the vicinity of the host vehicle, a first lane keeping algorithm configured to maintain the host vehicle in a current traffic lane, and a first route keeping algorithm configured to maintain the host vehicle on the desired route." [0043]; here it shows that a primary control system can control a vehicle to stay within a lane and follow a traveling track.)
and the fourth control includes control of making the vehicle travel not to depart from the lane. ("The orthogonal co-pilot system 52 additionally includes a lane keeping verification module 64. The lane keeping verification module 64 is provided to maintain the host vehicle in a desired traffic lane." [0049]; here it shows a second traveling control unit that has a lane keeping verification module that is used to maintain a vehicle in a desired lane.)
Conrath and Kim are analogous art because they are in the same field of art, autonomous vehicle control using redundant controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle controlling taught by Conrath to include the ability to travel in a set lane on a traveling track as well as lane assist keeping as taught by 

Regarding claim 8:
Conrath teaches all of the limitations of claim 4.
Conrath further teaches:
The system according to claim 4, wherein the first detection unit has detection characteristic different from that of the second detection unit, ("Such environmental information can be, for example, an image of the vehicle's surroundings, which was recorded by one of the two sensor systems - in this case an optical camera. The second information about the surroundings can be, for example, radar signals from a radar system - the second sensor system - which allows conclusions to be drawn about any obstacles that may be present in the direction of travel." [0008]; here it shows that the first detection unit has different detection characteristics than the second detection unit.)
the first traveling control unit is configured to perform the first traveling control based on at least the detection result of the first detection unit, ("Thanks to a communicative coupling of the main control unit with other active components for controlling the motor vehicle, such as its steering or its braking system, which is standard in modern motor vehicles, the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a dangerous obstacle in front of the 
the second traveling control unit is configured to perform the fourth traveling control based on the detection result of the second detection unit, ("Only in the event that an error state occurs in the main control unit 7a itself or that it even fails completely, the said control tasks are taken over by the backup control unit 7b in the emergency operating state." [0036]; here it shows that in the event of a failure of a control unit, a backup control unit can take over to perform emergency operating. The emergency operating is based on the detection of an obstacle by either of the sensor systems as shown in paragraph [0035])
Conrath does not teach that the traveling control can be making the vehicle travel on a traveling track set in a lane or that the fourth control includes control of making the vehicle travel not to depart from a lane. However,
Kim teaches:
the first traveling control includes control of making the vehicle travel on a traveling track set in a lane, ("The primary control system 30 additionally includes a path planning module 42 for determining a host vehicle path to be followed to maintain the host vehicle on the desired route while obeying traffic laws and avoiding any detected obstacles. The path planning module 42 employs a first obstacle avoidance algorithm configured to avoid any detected obstacles in the vicinity of the host vehicle, a first lane keeping algorithm configured to maintain the host vehicle in a current traffic lane, and a first route keeping algorithm configured to maintain the host vehicle on the desired route." [0043]; here it shows that a primary control system can control a vehicle to stay within a lane and follow a traveling track.)
and the fourth control includes control of making the vehicle travel not to depart from the lane. ("The orthogonal co-pilot system 52 additionally includes a lane keeping verification module 64. The lane keeping verification module 64 is provided to maintain the host vehicle in a desired traffic lane." [0049]; here it shows a second traveling control unit that has a lane keeping verification module that is used to maintain a vehicle in a desired lane.)
Conrath and Kim are analogous art because they are in the same field of art, autonomous vehicle control using redundant controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle controlling taught by Conrath to include the ability to travel in a set lane on a traveling track as well as lane assist keeping as taught by Kim in order for the vehicle to be able to follow a specific path while staying in one specific lane. The teaching suggesting /motivation to combine is that by using redundant controllers to accomplish this, a vehicle can travel more reliably and safely. 

Regarding claim 9:
Conrath teaches:
a first traveling control unit configured to perform traveling control of the vehicle; ("Thanks to a communicative coupling of the main control unit with other active components for controlling the motor vehicle, such as its steering or its braking system, which is standard in modern motor vehicles, the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a dangerous obstacle in front of the vehicle." [0015]; here it shows that a control unit can control a vehicles driving behavior.)
and a first detection unit configured to detect a surrounding situation of the vehicle, ("Such environmental information can be, for example, an image of the vehicle's surroundings, which was recorded by one of the two sensor systems - in this case an optical camera." [0008])
a second traveling control unit configured to perform traveling control of the vehicle; ("Thanks to a communicative coupling of the main control unit with other active components for controlling the motor vehicle, such as its steering or its braking system, which is standard in modern motor vehicles, the control units can directly influence the driving behavior of the motor vehicle, for example by automatically initiating emergency braking, if the sensor system reports a dangerous obstacle in front of the vehicle." [0015]; here it also shows that there are multiple control units that can directly control the driving behavior.)
and a second detection unit configured to detect the surrounding situation of the vehicle, ("The second information about the surroundings can be, for example, radar signals from a radar system - the second sensor system - which allows conclusions to be drawn about any obstacles that may be present in the direction of travel." [0008]; here it shows a second detection unit is configured to detect the surroundings of the vehicle)
the first traveling control unit and the second traveling control unit are communicably connected, ("By means of a communicative coupling of the control units 7a, 7b, which is standard in modern motor vehicles, with further active components for controlling the motor vehicle 1, such as its steering 9, its braking system 10 or its drive system 11 the control units 7a, 7b can directly influence the driving behavior of the motor vehicle 1, for example by initiating emergency braking if an obstacle has been detected in advance 5 by a sensor system 2, 3." [0035]; here it shows that the two control units are communicably coupled.)
and the second detection unit has a detection characteristic different from that of the first detection unit, ("The second information about the surroundings can be, for example, radar signals from a radar system - the second sensor system - which allows conclusions to be drawn about any obstacles that may be present in the direction of travel." [0008]; here it shows a second detection unit whose detection characteristic is different from the first detection unit.)
Conrath does not teach a case in which a first traveling control unit is performing traveling control of the vehicle and the second traveling control unit is configured to start a traveling control of the vehicle based on a detection result of a detection unit depending on a reception results of a signal received from a first traveling control unit. Conrath also does not distinctly teach a first control apparatus or a second control apparatus. However,
Kim teaches:
A vehicle control system comprising: a first control apparatus configured to control a vehicle; ("The controller 22 is provided with an automated driving system (ADS) 24 for automatically controlling various actuators in the vehicle 10." [0035]; here it shows a first control apparatus configured to control a vehicle.)
a second control apparatus configured to control the vehicle, ("The ADS 24' includes multiple distinct control systems, as will be discussed in further detail below. Among the multiple distinct control systems is at least one primary control system 30." [0040]; here it shows that an automated driving system can have multiple different control systems used for controlling the vehicle.)
and in a case in which the first traveling control unit is performing the traveling control of the vehicle, the second traveling control unit is configured to start the traveling control of the vehicles based on a detection results of the second detection unit depending on a reception result of a signal received from the first traveling control unit. ("The second controller is in communication with the actuator and the first controller. The method further includes communicating, from the first controller, a commanded actuator setting based on the primary automated driving system control algorithm. The method further includes, in response to a first limit condition being satisfied, controlling, by the second controller, the actuator to a first limit setting." [0010]; here it shows that a first controller communicates a command actuator setting that the second controller actuates in response to certain conditions being met. Paragraph [0012] shows that the condition can be a reception result of an actuator control signal.)
Conrath and Kim are analogous art because they are in the same field of art, autonomous vehicle control using redundant controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle controlling of the second traveling control unit taught by Conrath to include the functionality of the second traveling control unit taught by Kim in order for the control unit to be able to control travel of the vehicle based on a detection results of a detection unit depending on a reception results of a signal received from a first control unit. The teaching suggestion/motivation to combine is that by allowing for the two control units to communicate in the decision making of the vehicle control, the vehicle can be controlled in a safer, more reliable manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664